Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/1/20. Claims 1-4 and 8-10 are pending and under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  all claims must end with a period (MPEP §608.01(m)). Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal” in claim 8 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The instant specification does not provide a special definition of “normal” while an ordinary definition is relative (“usual” or “typical”). The specification uses “normal” in the absence of any guiding characteristics as to what is to be considered normal. The specification does not use this term to mean “healthy”, as the specification uses these terms as two distinct modifiers (“healthy normal” person; p.18 L16). The specification uses “control group” similarly to “normal group” (p.24 L 8), but the claim uses both “control” and “normal” separately, suggesting a distinction. Finally, the specification contrasts “Parkinson’s patients” from “normal people” (p.24 L19-20), suggesting the term might simply mean any non-Parkinson’s subject. As the term is unclear, the metes and bounds of the claim cannot be fairly interpreted. Dependent claims do not correct this deficiency and so are indefinite for the same reasons.
Therefore, claims 8-10 are indefinite. For the purpose of examination, “normal subject” is interpreted as “a subject without Parkinson’s disease”.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 8 is a “method for diagnosing Parkinson’s disease”. A preamble is a limitation where the preamble is necessary to give meaning to the claim (MPEP §2111.02). The preamble is not a limitation where the body of the claim is complete itself and the preamble merely sets forth a purpose or intended use for the method (MPEP §2111.02(II)).
It is unclear whether the preamble is intended as a limitation or an intended purpose. Steps 1 and 2 set forth clear, objective steps: measure DUSP10 in a test sample and compare that level to DUSP10 in a control sample. The claim then ends with “thereby diagnosing Parkinson’s disease in the test subject”. In one case, the body of the claim is therefore complete. Once practicing these two steps, Parkinson’s disease is “thereby” diagnosed. The term “thereby” clearly indicates that no actual diagnosis need to be made, only that this is a result of having practiced the two steps. In other words, even if the test levels and control levels are compared and found to be identical, this measuring/comparison still results in “thereby diagnosing Parkinson’s disease in the test subject”.
In another case, this method is not meant to end at the comparison step but requires that comparison to actually be indicative of Parkinson’s disease in the test sample. In such an interpretation, the preamble is meant as a limitation as merely comparing two samples is not a “method of diagnosing Parkinson’s disease”. In light of the specification, a diagnosis of Parkinson’s disease would only occur if the test sample was found to have lower levels of DUSP10 than a control sample; however, while claims are read in light of the specification, limitations from the specification cannot be imported into the claims.
Thus, the body of the claim is either complete on its own or requires certain results of the comparison to occur prior to an actual diagnosis. As the claims fail to make the interpretation clear, the claims are indefinite.
Therefore, claims 8-10 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating PD, does not reasonably provide enablement for preventing PD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The current terms “prevent” and “treat” are not provided any special definition. Thus an ordinary definition is used, such that treating includes the amelioration of at least one symptom or pathology, while preventing requires a complete absence of any symptom or pathology associated with the disease.
The art currently does not recognize any drug or method that results in the complete prevention of Parkinson’s disease. See for example Gubellini (cited on form 892), which teaches the use of MPTP in mice as an animal model of PD; this model was also used in the instant specification. However, this model fails to recapitulate the LB-like inclusions of PD (table 1). Gubellini teaches this model has provided “interesting information” regarding PD, yet also notes that PD cannot be prevented because “the available therapies for PD are only symptomatic” (p.751 C2). Published three years later, Kerkar (cited on form 892) maintains that “Parkinson’s disease cannot be prevented as of [2018]”.
Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of PD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. Figure 10 uses an in vitro cell model and while STT protects against MPP+ damage, it still does not fully prevent the cytotoxic damage of MPP+ (still lower cell viability than controls). Example 5-4 discloses that STT reduces PARP cleavage, but does not indicate that PARP cleavage was prevented nor that PARP cleavage returned to control levels. Figure 16 shows a return to baseline rotarod performance in an animal model after seven days, though this also appears true without any intervention (MPP+ only), while the mouse model used in experiment 6-2 clearly demonstrates that there is still a loss of dopaminergic neuron fibers and dopaminergic neurons when the animals were treated with MPTP as well as without MPTP (STT alone; figures 17/18). 
One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed. Therefore, claims 1-4 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claims 8-10 are methods and fall within the statutory category of a process.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claim recites comparing the expression levels of a test sample with a control sample “thereby diagnosing Parkinson’s disease”. Thus, the claim is directed to the observation of a natural phenomenon and informing others as to the importance of that observation, which is a judicial exception as it correlates the levels of DUSP10 with the disease state (natural phenomenon/law of nature).

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the additional elements of the claim all occur during the data gathering phase (“mere data gathering”). Observing this natural correlation and coming to the mental conclusion of diagnosing Parkinson’s disease relies on and requires these data gathering steps rather than these steps relying on the natural correlation as required by this step (“the claim will apply, rely on, or use the judicial exception”). As the claim ends with the observation itself, there are no additional elements which in any way apply, rely on, or use this observation.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. 
In this case, claim 8 measures either the protein or the nucleic acid in the test sample with no limitations at all on how this is to be accomplished (high level of generality). There are no embodiments of measuring which are excluded and so necessarily encompass those methods of measuring a protein or nucleic acid which were well-understood, routine, and conventional.
This is best exemplified by claims 9 and 10. While reciting certain “types” of assays for measuring, the members of the Markush group recited still encompass essentially every known method of measuring a protein or nucleic acid; moreover, these are the standard tools by which every artisan in the field would think to use when tasked with measuring the levels of a protein or nucleic acid. See for example (form 892):
Proteins
US 9833519 claims 8-9.
US 20170356917 claims 8-9
US 20170269092 claim 70
 	Nucleic acids
US 20170275704 claims 86-87
US 20170192004 claim 81
US 20150368722 claims 5-8
US 20090275608 pargraph 80, describing these as “the most commonly used methods known in the art”

These are exemplary as the art at the time of filing is replete with examples of the instantly claimed assays being used to detect proteins or nucleic acids. These assays are recited at a high level of generality and represent known, well-understood assays and so do not add “significantly more”.
The method does not require measuring the levels in the control sample at all, only that the levels in the test sample are compared. This could include merely looking at a value in a table or database while the comparison step likewise has no limitations on how the samples are compared. The claim thus relies on what was well-understood and conventional to meet the requirements of 35 USC §112 and so also represents no more than conventional techniques recited at a high level of generality.
Therefore, claims 8-10 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Ossovskaya (US 20090275608; form 892).
Regarding claim 8, Ossovskaya teaches:
measuring an expression level of a polynucleotide: “determine the expression level of a panel of genes in the plurality of samples” (claim 1 part b)
where that polynucleotide is DUSP10: “wherein said co-regulated genes include…DUSP10” (claim 6)
in a test sample from a test subject: “identifying the level of co-regulated expressed genes…in a sample of a subject” (paragraph 14).
Comparing the expression level above with the expression level in a control sample from a control subject: “wherein the expression level of said co-regulated genes in the plurality of samples are increased or decreased in comparison to a control sample” (claim 1 part c).

As noted above, these claims are indefinite. However, Ossovskaya teaches every limitation of the active method steps. As per the instant claim, practicing these steps is all that is required to meet the limitations of “thereby diagnosing Parkinson’s disease in the test subject” as this is not a recitation of a step, merely a result, i.e., the comparison step is sufficient to diagnose PD irrespective of the results of that comparison. Thus, there are no limitations in the instant claim which would distinguish the instant method from that of the prior art and so the prior art method must anticipate the instant method.
Regarding claim 9, Ossovskaya teaches using immunoassays for the analysis of the differentially regulated genes, including, e.g., ELISA (paragraph 98). Thus, these techniques would have been obvious because Ossovskaya teaches they are appropriate and known methods for making the required measurements.
Regarding claim 10, Ossovskaya teaches using PCR methods to quantify the nucleotides (paragraph 80). Thus, these techniques would have been obvious because Ossovskaya teaches they are appropriate and known methods for making the required measurements.
Therefore, claims 8-10 are anticipated.

Allowable Subject Matter
Claims 1-4 are allowable over the prior art. STT does not appear in any prior art document of record, while the instant specification provides examples in accepted animal models of PD sufficient to have a reasonable expectation that the compound will treat the disease, though not cure/prevent/delay the disease as articulated above.
While DUSP10 was known in the prior art, its relationship to PD was not. Seternes (form 892) teaches that DUSP1 is neuroprotective in PD (p. 130 C2); however, while the document describes what is known about DUSP10, no mention of its relationship to PD is disclosed. Likewise, Bermudez (form 892) teaches the role of DUSP6 in PD, noting that inhibition of DUSP6 is detrimental (p. 195 C1), yet no similar statement for DUSP10 is made. The instant specification notes that PD is characterized by a decrease in DUSP10; thus, replacing DUSP10 would have a reasonable expectation of succeeding in treating the disease as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110229883 (form 892) is cited as representative of the art at the time of filing regarding diagnosing PD using DUSP10. This document describes using proteins as biomarkers for disease, including DUSP10 and Parkinson’s. However, Parkinson’s is one of several diseases (paragraph 70) and DUSP10 is one of dozens of biomarkers (table 3). There is no clear teaching that DUSP10 levels are indicative of PD. The fact that DUSP10 levels and Parkinson’s disease is one of hundreds of possible combinations is insufficient to establish anticipation and there are no appropriate “blaze marks” for selecting this particular combination out of the laundry lists presented in the prior art and so the claims are also non-obvious. Moreover, even where DUSP10 is associated with PD, the document does not teach whether these levels are up or down and so provide no guidance regarding treatment options.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649